Exhibit 10.8

 

GRAPHIC [g151011kk01i001.gif]

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

1.                                      Basic Provisions (“Basic Provisions”).

 

1.1                               Parties: This Lease (“Lease”), dated for
reference purposes only July 23, 2010, is made by and between 96–OP Prop,
L.L.C., a Kansas limited liability company (“Lessor”) and Torotel, Inc., a
Missouri corporation (“Lessee”), (collectively the “Parties”, or individually a
“Party”).

 

1.2(a)                Premises: That certain portion of the Project (as defined
below), including all improvements therein or to be provided by Lessor under the
terms of this Lease, commonly known by the street address of 550 N. Rogers Road,
located in the City of Olathe, County of Johnson, State of Kansas, with zip code
66062, as outlined and highlighted as Area A on Exhibit “A-1” and in the site
plan area depicted on Exhibit “A-2” attached hereto (the “Premises”) and
generally described as (describe briefly the nature of the Premises): Suite 550
Area A, including office, production and warehouse floor areas totaling
+/-18,212 rentable square feet (see plan attached as Exhibit “A-1”.  In addition
to Lessee’s rights to use and occupy the Premises as hereinafter specified,
Lessee shall have non-exclusive rights to use the - utility raceways of the
building containing the Premises (“Building”) and to the common Areas (as
defined in Paragraph 2.7 below), and to the use of existing water, gas, sewer,
power, telephone, conduit, electrical and other utility lines (collectively
“MEP/utility lines”) presently located in and designed to serve the Premises.
Lessee will not have any rights to the roof or exterior walls of the Building or
to any other buildings in the Project, but may be granted a license for limited
case-by-case access to the roof and exterior walls of the Building for
installation of pre-approved security cameras, satellite dish(s), antennae,
vents, etc., as provided in the Addendum. The Premises, the Building, the Common
Areas, the land upon which they are located, along with all other buildings and
improvements thereon in the Lindenwood Business & Technical Center (“LBTC”), are
herein collectively referred to as the “Project.”  (See also Paragraph 2)

 

1.2(b)                Parking:  thirty (30) - vehicle parking spaces. (See also
Paragraph 2.6 and Exhibit “A-2” and Exhibit “D”)

 

1.3                               Term: three (3) years and six (6) months
(“Original Term”) commencing September 1, 2010 (“Commencement Date”) and ending
February 28, 2014 (“Expiration Date”). (See also Paragraph 3)

 

1.4                               Early Possession: August 16, 2010 (“Early
Possession Date”).

(See also Paragraphs 3.2 and 3.3 )

 

1.5                               Base Rent: Nine Thousand Four Hundred Eight
Five and 42/100 Dollars ($9,485.42) per month (“Base Rent”), with each such
installment payable on the first (1st) day of each month commencing September 1,
2010 (See also Paragraph 4).

 

o  If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted..

 

1.6                               Lessee’s Share of Common Area Operating
Expenses: Eight and 77/100 percent (  8.77  %) (“Lessee’s Share”). Lessee’s
Share has been calculated by dividing the approximate square footage of the
Premises by the approximate square footage of the tenatable areas of the
Building (i.e., a deemed +/-18,212 sf divided by a deemed +/-207,710 sf). In the
event that the size of the Premises and/or the tenatable areas of the Building
are modified during the term of this Lease, Lessor shall recalculate Lessee’s
Share to reflect such modification consistent with this definition.

 

1.7                               Base Rent and Other Monies Paid Upon
Execution:

 

(a)                                 Base Rent: $ 9,485.42 for the period 9/1/10
- 9/30/10.

(b)                                 Common Area Operating Expense estimate: $
2,580.03 for the period 9/1/10 - 9/30/10.

(c)                                  Security Deposit: $ 12,750.00 (“Security
Deposit”). (See also Paragraph 5)

(d)                                 Other: $ 685.00 for monthly Central Plant
cost estimate for 9/1/10 - 9/30/10.

(e)                                  Total Due Upon Execution of this Lease: $
25,500.45.

 

1.8                               Agreed Use: office, light manufacturing and
warehouse.

(See also Paragraph 6)

 

1.9                               Insuring Party. Lessor is the “Insuring
Party”. (See also Paragraph 8)

 

1.10                        Real Estate Brokers: (See also Paragraph 15)

 

(a)                                 Representation: The following real estate
brokers (the “Brokers”) and brokerage relationships exist in this transaction
(check applicable boxes):

 

x      Tom Haverty w/ Grubb & Ellis               represents Lessor exclusively
(“Lessor’s Broker”);

x      Lou Serrone w/ Serrone & Co.                represents Lessee exclusively
(“Lessee’s Broker”); or

 

(b)                                 Payment to Brokers: Lessor shall pay to the
Brokers the brokerage fee agreed to in a separate written agreement.

 

                                                1.11                       
Guarantor. The obligations of the Lessee under this Lease are to be guaranteed
by n/a     (“Guarantor”). (See also Paragraph 37 )

 

1.12                      Attachments. Attached hereto are the following, all of
which constitute a part of this Lease:

 

x an Addendum consisting of Paragraphs 50  through 71 and Exhibits “A”-“E” ;

x a site plan depicting the Premises (attached as Exhibits “A-1” and “A-2”);

x a site plan depicting the Project (attached as Exhibit “A-2”);

o a current set of the Rules and Regulations for the Project;

 

1

--------------------------------------------------------------------------------


 

o a current set of the Rules and Regulations adopted by the owners’ association;

o a Work Letter ;

x other (specify); Parking Rules and Privileges, attached as Lease Exhibit “D”,
Furniture and Equipment Schedule, attached as Exhibit “E”.

 

2.                                      Premises.

 

2.1                             Letting. Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Lease. Unless
otherwise provided herein, any statement of size set forth in this Lease, or
that may have been used in calculating Rent, is an approximation which the
Parties agree is reasonable and any payments based thereon are not subject to
revision whether or not the actual size is more or less. (see floor plan with
architect’s measurement notes attached as Exhibit “A-1”).

 

2.2                               Condition. Lessor shall deliver that portion
of the Premises contained within the Building (‘Unit”) to Lessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs (“Start Date”), and -                                - warrants
that the existing electrical, plumbing, fire sprinkler, lighting, heating,
ventilating and air conditioning systems (“HVAC”), loading doors, sump pumps, if
any, and all other such elements in the Unit, other than those elements which
are planned to be removed, reconfigured, remodeled or replaced in connection
with Lessee’s planned remodeling of the Premises, and other than any elements to
be constructed by Lessee, shall be in good operating condition on said date,
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects, and that the Unit does not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. If a non-compliance with such warranty exists as of the Start Date,
or if one of such systems or elements should malfunction or fail within the
appropriate warranty period, Lessor shall, as Lessor’s sole obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Lessor’s expense. The warranty periods shall be as follows: (i) 6 months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements of the Unit. If Lessee does not give Lessor the required notice within
the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee’s sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls - see Paragraph 7).

 

2.3                               Compliance. Lessor warrants that to the best
of its knowledge the improvements on the Premises and the Common Areas
(excepting therefrom all aspects and elements of the existing Premises
improvements and finishes which are planned to be demolished and/or removed,
reconfigured, remodeled or replaced in connection with Lessee’s planned
remodeling of the Premises) comply with the building codes that were in effect
at the time that each such improvement, or portion thereof, was constructed, and
also, subject to applicable grandfathering interpretations, with all applicable
laws, covenants or restrictions of record, regulations, and ordinances in effect
on the Start Date (“Applicable Requirements”). Said warranty does not apply to
any special use to which Lessee will put the Premises, modifications which may
be required by the Americans with Disabilities Act or any similar laws as a
result of Lessee’s use (see Paragraph 49), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements and especially the zoning are appropriate for Lessee’s intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 6 months following the Start Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee’s
sole cost and expense. If the Applicable Requirements are - changed subsequent
to the Start Date so as to require during the term of this Lease the
construction of an addition to or an alteration of the Unit, Premises and/or
Building, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Unit, Premises and/or Building (“Capital
Expenditure”), Lessor and Lessee shall allocate the cost of such work as
follows:

 

(a)                       Subject to Paragraph 2.3(c) below, if such Capital
Expenditures are required as a result of the specific and unique use of the
Premises by Lessee as compared with uses by tenants in general, Lessee shall be
fully responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

 

(b)                       If such Capital Expenditure is not the result of the
specific and unique use of the Premises by Lessee (such as, governmentally
mandated seismic modifications), then Lessor shall pay for such Capital
Expenditure and Lessee shall only be obligated to pay, each month during the
remainder of the term of this Lease, on the date that on which the Base Rent is
due, an amount equal to 144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest (see Section 13.5) on
the balance but may prepay its obligation at any time. If, however, such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor’s share of such costs have
been fully paid. If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

 

(c)                        Notwithstanding the above, the provisions concerning
Capital Expenditures are intended to apply only to non-voluntary, unexpected,
and new Applicable Requirements. If the Capital Expenditures are instead
triggered by Lessee as a result of an actual or proposed change in use, change
in intensity of use, or modification to the Premises then, and in that event,
Lessee shall either: (i) immediately cease such changed use or intensity of use
and/or take such other steps as may be necessary to eliminate the requirement
for such Capital Expenditure, or (ii) complete such Capital Expenditure at its
own expense. Lessee shall not have any right to terminate this Lease.

 

                                               
2.4                               Acknowledgements. Lessee acknowledges that::
(a) it has been advised by Lessor and/or Brokers to satisfy itself with respect
to the condition of the Premises (including but not limited to the electrical,
HVAC and fire sprinkler systems, security, environmental aspects, and compliance
with Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

 

2

--------------------------------------------------------------------------------


 

2.5                              

 

2.6                               Vehicle Parking. Lessee shall be entitled to
use the number of parking spaces specified in Paragraph 1.2(b) on those portions
of the Common Areas designated from time to time by Lessor for parking. Lessee
shall not use more parking spaces than said number. Said parking spaces shall be
used for parking by vehicles no larger than full-size passenger automobiles or
pick-up trucks*, herein called “Permitted Size Vehicles.” (*but also see
subsection (e) below re: dock area parking) Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor. In addition:

 

(a)                            Lessee shall not permit or allow any vehicles
that belong to or are controlled by Lessee or Lessee’s employees, suppliers,
shippers, customers, contractors or invitees to be loaded, unloaded, or parked
in areas other than those designated by Lessor for such activities.

 

(b)                            Lessee shall not service or store any vehicles in
the Common Areas.

 

(c)                             If Lessee permits or allows any of the
prohibited activities described in this Paragraph 2.6, then Lessor shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved and charge the cost to
Lessee, which cost shall be immediately payable upon demand by Lessor.

 

(d)                            If the ratio of vehicular parking spaces for the
Building (or the Project as it may affect the Building) is reduced for any
reason during the Lease Term, including but not limited to reasons such as
future construction, or casualty, Lessee shall nevertheless be entitled to an
ongoing parking allocation equal to 1.5 parking space for each 1,000 rsf then
being leased by Lessee, and Lessor shall immediately provide Lessee with
substitute parking in order to maintain that ratio. Lessor may from time to time
make changes in the designated areas for Lessee’s parking (e.g., in concert with
the rental of other spaces on the Property), provided that any such changes
shall not reduce the number or ratio of spaces allocated to Lessee and any
alternately designated parking area shall be substantially comparable in terms
of accessibility, convenience and quality to the original parking spaces.

 

(e)                             Notwithstanding anything to the contrary in this
Paragraph 2.6 (but subject to any Applicable Regulations), Lessee shall have the
24/7 and 365 day per year right to control management of its loading docks and
to park and store trucks and/or trailers of any size at its loading dock doors
and/or on the concrete approach areas that comprise the loading dock drive
aprons for the dock doors that serve the Premises.

 

2.7                               Common Areas - Definition. The term “Common
Areas” is defined as all areas and facilities outside the Premises and within
the exterior boundary line of the Project and interior utility raceways and
installations within the Unit that are provided and designated by the Lessor
from time to time for the general non-exclusive use of Lessor, Lessee and other
tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, walkways, driveways and landscaped
areas.

 

2.8                               Common Areas - Lessee’s Rights. Lessor grants
to Lessee, for the benefit of Lessee and its employees, suppliers, shippers,
contractors, customers and invitees, during the term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor’s designated agent, which consent may be revoked at
any time. In the event that any unauthorized storage shall occur then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

 

2.9                               Common Areas - Rules and Regulations. Lessor
or such other person(s) as Lessor may appoint shall have the exclusive control
and management of the Common Areas and shall have the right, from time to time,
to establish, modify, amend and enforce reasonable rules and regulations
(“Rules and Regulations”) for the management, safety, care, and cleanliness of
the grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. Lessee agrees to abide by and
conform to all such Rules and Regulations, and shall use its best efforts to
cause its employees, suppliers, shippers, customers, contractors and invitees to
so abide and conform. Lessor shall not be responsible to Lessee for the
non-compliance with said Rules and Regulations by other tenants of the Project.
Notwithstanding anything to the contrary herein, under no circumstances shall
the Rules and Regulations: (a) conflict in any material way with the terms of
this Lease, (b) impose a material monetary cost upon Lessee, or (c) materially
and adversly impact Lessee’s Agreed Use. The Rules and Regulations applicable to
the Common Areas and any modification or amendment thereto shall be delivered to
Lessee in writing and shall generally be applied in a nondiscriminatory manner,
subject to negotiated differences in contract terms for various tenants of the
Project (e.g., some tenants, like Lessee herein, may be allocated special
signage rights and/or others may be assigned reserved parking). Further, the
Rules and Regulations shall not cause material interference with Lessee’s
business or its rights under the Lease - in the event of any conflict between
the Rules and Regulations, and the Lease, the terms and conditions of the Lease
shall control.

 

2.10                        Common Areas - Changes. Lessor shall have the right,
in Lessor’s sole discretion, from time to time:

 

(a)                                 To make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways;

 

(b)                                 To close temporarily any of the Common Areas
for maintenance purposes so long as reasonable access to the Premises remains
available;

 

(c)                                 

 

(d)                                 To add additional buildings and improvements
to the Common Areas;

 

(e)                                  To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project, or any
portion thereof; and

 

(f)                                   To do and perform such other acts and make
such other changes in, to or with respect to the Common Areas and Project as
Lessor may, in the exercise of sound business judgment, deem to be appropriate;
provided that such other acts or changes will not impose or cause a material
monetary cost to be imposed upon Lessee or materially and adversely impact
Lessee’s Agreed Use.

 

3.                                      Term.

 

3.1                               Term. The Commencement Date, Expiration Date
and Original Term of this Lease are as specified in Paragraph 1.3.

 

3.2                               Early Possession. If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such early possession. All
other terms of this Lease (including but not limited to the obligations to pay
Lessee’s Share of Common Area Operating Expenses, Real Property Taxes and
insurance premiums and to maintain the Premises) shall be in effect

 

3

--------------------------------------------------------------------------------


 

during such period. Any such early possession shall not affect the Expiration
Date.

 

3.3                               Delay In Possession. Lessor agrees to use its
best commercially reasonable efforts to deliver access to and possession of the
Premises to Lessee, WITH LESSOR’S WORK COMPLETED, by the Commencement Date. If,
despite said efforts, Lessor is unable to deliver possession as agreed, Lessor
shall not be subject to any liability therefor, nor shall such failure affect
the validity of this Lease or change the Expiration Date. Lessee shall not,
however, be obligated to pay Rent or perform its other obligations until Lessor
delivers possession of the Premises and any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of the delivery of
possession and continue for a period equal to what Lessee would otherwise have
enjoyed, but minus any days of delay caused by the acts or omissions of Lessee.
If possession is not delivered within 60 days after the Commencement Date,
Lessee may, at its option, by notice in writing within 10 days after the end of
such 60 day period: (i) elect to receive an additional abatement of Rent equal
to one day for each day of delay beyond said 60-day period, or (ii) cancel this
Lease, in which event the Parties shall be discharged from all obligations
hereunder. If such written notice is not received by Lessor within said 10 day
period, Lessee’s right to cancel shall terminate. Except as otherwise provided,
if possession is not tendered to Lessee by the Start Date and Lessee does not
terminate this Lease, as aforesaid, any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of delivery of possession
and continue for a period equal to what Lessee would otherwise have enjoyed
under the terms hereof, but minus any days of delay caused by the acts or
omissions of Lessee. If access to and initial possession of the Premises is not
delivered within 4 months after the Commencement Date, this Lease shall
terminate unless other agreements are reached between Lessor and Lessee, in
writing (and upon such termination, all advance Rent and Security Deposit funds
deposited by Lessee shall be refunded to Lessee).

 

3.4                               Lessee Compliance. Lessor shall not be
required to tender possession of the Premises to Lessee until Lessee complies
with its obligation to provide evidence of insurance (Paragraph 8.5). Pending
delivery of such evidence, Lessee shall be required to perform all of its
obligations under this Lease from and after the Start Date, including the
payment of Rent, notwithstanding Lessor’s election to withhold possession
pending receipt of such evidence of insurance. Further, if Lessee is required to
perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied. Notwithstanding anything to the contrary above,
Lessee’s obligation to pay Rent will not begin until conditions for the
Commencement Date have been satisfied.

 

4.                                      Rent.

 

4.1                               Rent Defined. All monetary obligations of
Lessee to Lessor under the terms of this Lease (except for the Security Deposit)
are deemed to be rent (“Rent”).

 

4.2                               Common Area Operating (“CAM”) Expenses. Lessee
shall pay to Lessor during the term hereof, in addition to the Base Rent,
Lessee’s Share (as specified in Paragraph 1.6) of all Common Area Operating
Expenses, as hereinafter defined, during each calendar year of the term of this
Lease, in accordance with the following provisions:

 

(a)                                 “Common Area Operating Expenses” are
defined, for purposes of this Lease, as all reasonable and actual costs incurred
by Lessor relating to the ownership and operation of the Building and such
portion of the Project directly supporting the Building, including, but not
limited to, the following:

 

(i)                                     The operation, repair and maintenance,
in neat, clean, good order and condition , and if necessary the replacement, of
the following:

(aa)                          The Common Areas and Common Area improvements,
including parking areas, loading and unloading areas, trash areas, roadways,
parkways, walkways, driveways, landscaped areas, bumpers, irrigation systems,
Common Area lighting facilities, fences and gates, elevators, roofs, and roof
drainage systems.

 

(bb)                          Exterior signs for the Project and any tenant
directories.

 

(cc)                            Any fire sprinkler systems.

 

(ii)                                  The cost of water, gas, electricity and
telephone to service the Common Areas and any utilities not separately metered.

(iii)                               The cost of trash disposal, pest control
services, property management (based on reasonable fees not exceeding 3% of
Rents), security services, owners’ association dues and fees, the cost to
repaint the exterior of any structures and the cost of any environmental
inspections.

 

(iv)                              Actual costs of maintenance, repair and/or
replacement of Common Area improvements and equipment.

 

(v)                                 Real Property Taxes (as defined in Paragraph
10).

 

(vi)                              The cost of the premiums for the insurance
maintained by Lessor pursuant to Paragraph 8.

 

(vii)                           Any deductible portion of an insured loss
concerning the Building or the Common Areas (provided that, as required by the
provisions of Paragraph 8.3, the maximum deductible on Lessor’s insurance policy
for the Building will not exceed $10,000 per occurrence).

 

(viii)                        Auditors’, accountants’ and attorneys’ fees and
costs related to the operation, maintenance, repair and replacement of the
Project.

 

(ix)                              The cost of any capital improvement to the
Building or the Project not covered under the provisions of Paragraph 2.3
provided; however, that Lessor shall allocate the cost of any such capital
improvement over a 10 year period and Lessee shall not be required to pay more
than Lessee’s Share of 1/10th of the cost of such capital improvement in any
given year.

 

                                                                                                                                               
(x)                                 The cost of any other services to be
provided by Lessor that are stated elsewhere in this Lease to be a Common Area
Operating Expense. Notwithstanding the above, Operating Expenses shall not
include the following: (a) the cost of any work performed (such as preparing a
tenant’s space for occupancy, including painting and decorating) or services
provided (such as separately metered electricity) for any tenant (including
Lessee) at such tenant’s cost, or provided by Lessor without charge as an
inducement to lease (such as free rent or improvement allowances); (b) salaries
of Lessor’s officers and partners and its headquarters staff; (c) the cost of
any work performed or service provided for any tenant of the Building (other
than Lessee) to a materially greater extent or in a materially more favorable
manner than that furnished generally to the other tenants and occupants (such as
electricity and cleaning services); (d) the cost of any items to the extent
Lessor is reimbursed by insurance proceeds, condemnation awards, a tenant of the
Building, or otherwise; (e) the cost of any material expansions of or structural
improvements to the Building or the Property, or Operating Expenses generated by
such expansions constructed after the Commencement Date (except to the extent
that the specific expansion or improvement was made by Lessor in response to
Lessee’s direction or request or was required in order to modify Building or its
systems to meet Lessee’s specific operating requirements); (f) the cost of any
additions, changes, or replacements which under generally accepted accounting
principles are properly classified as capital expenditures, except to the extent
provided clause “ix” in Paragraph 4.2 above; (g) the cost of any repair made in
response to any insured fire or casualty damage (except for the amount of the
“deductible” under Lessor’s property insurance) or any condemnation;
(h) insurance premiums to the extent any tenant causes an increase in the
Lessor’s existing

 

4

--------------------------------------------------------------------------------


 

insurance premiums and/or requires Lessor to purchase additional insurance not
typically carried by comparable building owners to the Lessor; (i) interest and
principal payments on any debt, depreciation, and rental under any ground lease
or other underlying lease; (j) any real estate brokerage commissions or other
cost incurred in procuring tenants, or any fee in lieu of commission; (k) any
architectural fees for tenant space; (I) any costs representing an amount paid
to an entity related to or affiliated with Lessor to the extent in excess of the
amount which would have been paid in the absence of such a relationship; (m) any
expenses for repairs or maintenance to the extent they are reimbursed under
warranties, guaranties or service contracts (excluding any mandatory
deductibles); (n) legal and related expenses arising out of the construction,
sale or financing of the Building, or the enforcement of the provisions of any
tenant’s lease; (o) insurance premiums to the extent of any refunds thereof;
(p) home office accounting fee allocations; (q) costs with respect to a sale,
financing or refinancing; (r) bad debt loss, rent loss or reserves for bad debt
loss or rent loss (but this exclusion does not apply to the portion of the
Lessor’s Building insurance premiums which may be attributable to the rent loss
coverage included in such policy); (s) costs associated with the operation of
the business entity of Lessor, including partnership audit, business entity
accounting, and business entity legal matters; (t) fines and penalties
associated with Lessor making late payments or violating Governmental
Requirements; (u) depreciation of the building or equipment; (v) any local,
state or federal income or profits tax, franchise tax, estate, gift or
inheritance tax, transfer tax, excise tax or capital stock tax; (x) promotional,
marketing or entertainment expenses, including charitable or political
contributions; (y) the cost of procuring or relocating tenants, including
attorney’s fees; (z) reserves of any kind; or (aa) advertising and promotional
expenses.

 

(b)                                 Any Common Area Operating Expenses and Real
Property Taxes that are specifically attributable to the Unit, the Building or
to any other building in the Project or to the operation, repair and maintenance
thereof, shall be allocated entirely to such Unit, Building, or other building.
However, any Common Area Operating Expenses and Real Property Taxes that are not
specifically attributable to the Building or to any other building or to the
operation, repair and maintenance thereof, shall be equitably allocated by
Lessor to all buildings in the Project.

 

(c)                                  The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(a) shall not be deemed to
impose an obligation upon Lessor to either have said improvements or facilities
or to provide those services unless the Project already has the same, Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of them.

 

(d)                                 Lessee’s Share of Common Area Operating
Expenses is payable monthly on the same day as the Base Rent is due hereunder .
The amount of such payments shall be based on Lessor’s estimate of the annual
Common Area Operating Expenses. Within 120 days after the end of each calendar
year, Lessor shall deliver to Lessee a reasonably detailed statement showing
Lessee’s Share of the actual Common Area Operating Expenses incurred during the
preceding year. If Lessee’s payments during such year exceed Lessee’s Share,
Lessor shall credit the amount of such over-payment against Lessee’s future
payments. If Lessee’s payments during such year were less than Lessee’s Share,
Lessee shall pay to Lessor the amount of the deficiency within 30 days after
delivery by Lessor to Lessee of the statement (also see Addendum).

 

(e)                                  Common Area Operating Expenses shall not
include any expenses paid by any tenant directly to third parties, or as to
which Lessor is otherwise reimbursed by any third party, other tenant, or
insurance proceeds.

 

4.3                                 Payment. Lessee shall cause payment of Rent
to be received by Lessor in lawful money of the United States, without offset or
deduction (except as specifically permitted in this Lease), on or before the day
on which it is due (with a 10-day grace period before such payment will incur
late charges - also see Section 13.4) ..... In the event that any invoice
prepared by Lessor is inaccurate such inaccuracy shall not constitute a waiver
and Lessee shall be obligated to pay the amount set forth in this Lease. Rent
for any period during the term hereof which is for less than one full calendar
month shall be prorated based upon the actual number of days of said month.
Payment of Rent shall be made to Lessor at its address stated herein or to such
other persons or place as Lessor may from time to time designate in writing.
Acceptance of a payment which is less than the amount then due shall not be a
waiver of Lessor’s rights to the balance of such Rent, regardless of Lessor’s
endorsement of any check so stating. In the event that any check, draft, or
other instrument of payment given by Lessee to Lessor is dishonored for any
reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any Late
Charge and Lessor, at its option, may require all future Rent be paid by
cashier’s check. Payments will be applied first to accrued late charges and
attorney’s fees, second to accrued interest, then to Base Rent and Common Area
Operating Expenses, and any remaining amount to any other outstanding charges or
costs (See Addendum regarding Lessee’s rights to review Lessor’s books and
records).

 

5.                                       Security Deposit. Lessee shall deposit
with Lessor upon execution hereof the Security Deposit as security for Lessee’s
faithful performance of its obligations under this Lease. If Lessee fails to pay
Rent, or otherwise Defaults under this Lease, Lessor may use, apply or retain
all or any portion of said Security Deposit for the payment of any amount due
already due Lessor, for Rents which will be due in the future, and/ or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof. If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease. Lessor shall not be required
to keep the Security Deposit separate from its general accounts. Within 60 days
after the expiration or termination of this Lease, Lessor shall return that
portion of the Security Deposit not used or applied by Lessor. No part of the
Security Deposit shall be considered to be held in trust, to bear interest or to
be prepayment for any monies to be paid by Lessee under this Lease. Lessor shall
transfer the Security Deposit to any successor to Lessor’s interest in the Unit,
the Building, or the Project.

 

6.                                       Use.

 

                                               
6.1                                 Use. Lessee shall use and occupy the
Premises only for the Agreed Use, or any other legal use which is reasonably
comparable thereto, and for no other purpose. Lessee shall not use or permit the
use of the Premises in a manner that is unlawful, creates damage, waste or a
nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Other than guide, signal and seeing eye dogs, Lessee shall not
keep or allow in the Premises any pets, animals, birds, fish, or reptiles.
Lessor shall not unreasonably withhold or delay its consent to any written
request for a modification of the Agreed Use, so long as the same will not
impair the structural integrity of the Building or the mechanical or electrical
systems therein, and/or is not significantly more burdensome to the Project. If
Lessor elects to withhold consent, Lessor shall within 7 days after such request
give written notification of same, which notice shall include an explanation of
Lessor’s objections to the change in the Agreed Use.

 

6.2                                 Hazardous Substances.

 

                              (a)                                      
Reportable Uses Require Consent. The term “Hazardous Substance” as used in this
Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials

 

5

--------------------------------------------------------------------------------


 

expected to be on the Premises, is either: (i) potentially injurious to the
public health, safety or welfare, the environment or the Premises,
(ii) regulated or monitored by any governmental authority, or (iii) a basis for
potential liability of Lessor to any governmental agency or third party under
any applicable statute or common law theory. Hazardous Substances shall include,
but not be limited to, hydrocarbons, petroleum, gasoline, and/or crude oil or
any products, by-products or fractions thereof. Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Substances without the express prior written consent of Lessor and timely
compliance (at Lessee’s expense) with all Applicable Requirements. “Reportable
Use” shall mean (i) the installation or use of any above or below ground storage
tank, (ii) the generation, possession, storage, use, transportation, or disposal
of a Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit.

 

(b)                                 Duty to Inform Lessor. If Lessee knows, or
has reasonable cause to believe, that a Hazardous Substance has come to be
located in, on, under or about the Premises, other than as previously consented
to by Lessor, Lessee shall immediately give written notice of such fact to
Lessor, and provide Lessor with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance.

 

(c)                                  Lessee Remediation. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under, or
about the Premises (including through the plumbing or sanitary sewer system) and
shall promptly, at Lessee’s expense, comply with all Applicable Requirements and
take all investigatory and/or remedial action reasonably recommended, whether or
not formally ordered or required, for the cleanup of any contamination of, and
for the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee by any agent, employee,
contractor, licensee or invitee of Lessee (“Lessee Affiliate(s)”).

 

(d)                                 Lessee Indemnification. Lessee shall
indemnify, defend and hold Lessor, its agents, employees, lenders and ground
lessor, if any, harmless from and against any and all loss of rents and/or
damages, liabilities, judgments, claims, expenses, penalties, and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises by or for Lessee, (provided, however, that Lessee shall have
no liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project not
caused or contributed to by Lessee). Lessee’s obligations shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.

 

(e)                                  Lessor Indemnification. Lessor and its
successors and assigns shall indemnify, defend, reimburse and hold Lessee, its
employees and lenders, harmless from and against any and all environmental
damages, including the cost of remediation, which are suffered as a direct
result of Hazardous Substances on the Premises prior to Lessee taking possession
or which are caused by the gross negligence or willful misconduct of Lessor, its
agents or employees. Lessor’s obligations, as and when required by the
Applicable Requirements, shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.

 

(f)                                    Investigations and Remediations. Lessor
shall retain the responsibility and pay for any investigations or remediation
measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to the Lessee taking
possession, or otherwise not caused by Lessee, unless such remediation measure
is required as a result of Lessee’s use (including “Alterations”, as defined in
paragraph 7.3(a) below) of the Premises, in which event Lessee shall be
responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.

 

(g)                                

 

                                               
6.3                                 Lessee’s Compliance with Applicable
Requirements. Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to such Requirements,
without regard to whether said Requirements are now in effect or become
effective after the Start Date. Lessee shall, within 10 days after receipt of
Lessor’s written request, provide Lessor with copies of all permits and other
documents, and other information evidencing Lessee’s compliance with any
Applicable Requirements specified by Lessor, and shall immediately upon receipt,
notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving the failure of Lessee or the Premises to comply with
any Applicable Requirements. Likewise, Lessee shall immediately give written
notice to Lessor of: (i) any water damage to the Premises and any suspected
seepage, pooling, dampness or other condition conducive to the production of
mold; or (ii) any mustiness or other odors that might indicate the presence of
mold in the Premises. Notwithstanding anything in the Lease to the contrary,
Lessor shall provide Lessee with written notice regarding any alleged violation
under this section and a reasonable opportunity to cure the same.

 

6.4                                 Inspection; Compliance. Lessor and Lessor’s
“Lender” (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise at
reasonable times after reasonable notice, for the purpose of inspecting the
condition of the Premises and for verifying compliance by Lessee with this
Lease. The cost of any such inspections shall be paid by Lessor, unless a
violation of Applicable Requirements, or a Hazardous Substance Condition (see
Paragraph 9.1) is found to exist or be imminent, or the inspection is

 

6

--------------------------------------------------------------------------------


 

requested or ordered by a governmental authority. In such case, Lessee shall
upon request reimburse Lessor for the cost of such inspection, so long as such
inspection is reasonably related to the violation or contamination. In addition,
Lessee shall provide copies of all relevant material safety data sheets (MSDS)
to Lessor within 10 days of the receipt of written request therefor. Also see
Addendum for notice and access provisions.

 

7.                                       Maintenance; Repairs, Utility
Installations; Trade Fixtures and Alterations.

 

7.1                                 Lessee’s Obligations.

 

(a)                                  In General. Subject to the provisions of
Paragraph 2.2 (Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with
Applicable Requirements), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction),
and 14 (Condemnation), Lessee shall, at Lessee’s sole expense, keep the
Premises, Utility Installations (intended for Lessee’s exclusive use, no matter
where located), and Alterations in good order, condition and repair (whether or
not the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, UPS systems,
compressors, electrical systems and components, access control systems, lighting
facilities, boilers, pressure vessels, fixtures, interior walls, interior
surfaces of exterior walls, ceilings, floors, windows, doors, plate glass, and
skylights but excluding any items which are the responsibility of Lessor
pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

 

(b)                       Service Contracts. Lessee shall, at Lessee’s sole
expense, procure and maintain contracts, with copies to Lessor, in customary
form and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) UPS system, compressors and
pressure vessels, and (iii)      .  However, Lessor reserves the right, upon
notice to Lessee, to procure and maintain any or all of such service contracts
on commercially reasonable terms, and Lessee shall reimburse Lessor, upon
demand, for the cost thereof.

 

NOTWITHSTANDING THE ABOVE, LESSOR WILL PLACE AND MANAGE CONTRACTS FOR THE AIR
HANDLER, ENERGY MANAGEMENT, UPS, ACCESS CONTROL AND COMPRESSOR EQUIPMENT AND
LESSEE WILL PAY ITS SHARE OF SUCH COSTS AS A PREMISES EXPENSE BASED ON THE SHARE
OF SUCH EQUIPMENT ALLOCATED TO SERVE THE PREMISES (also see applicable
provisions in Sections 55-62 of the Addendum).

 

(c)                                  Failure to Perform. If Lessee fails to
perform Lessee’s obligations under this Paragraph 7.1, Lessor may enter upon the
Premises after 10 days’ prior written notice to Lessee (except in the case of an
emergency, in which case no notice shall be required), perform such obligations
on Lessee’s behalf, and put the Premises in good order, condition and repair,
and Lessee shall promptly pay to Lessor a sum equal to 100% of the cost thereof.

 

(d)                                 Replacement. Subject to Lessee’s
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee’s failure to exercise and
perform good maintenance practices, if an item described in Paragraph
7.1(b) cannot be repaired other than at a cost which is in excess of 50% of the
cost of replacing such item, then such item shall be replaced by Lessor, and the
cost thereof shall be prorated between the Parties and Lessee shall only be
obligated to pay, each month during the remainder of the term of this Lease, on
the date on which Base Rent is due, an amount equal to the product of
multiplying the cost of such replacement by a fraction, the numerator of which
is one, and the denominator of which is 144 (ie. 1/144th of the cost per month).
Lessee shall pay Interest (at the rate specified in Section 13.5) on the
unamortized balance but may prepay its obligation at any time.

 

7.2                                 Lessor’s Obligations. Subject to the
provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Common Area
Operating Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or
Destruction) and 14 (Condemnation), Lessor, subject to reimbursement pursuant to
Paragraph 4.2, shall keep in good order, condition and repair the foundations,
exterior walls, structural condition of interior bearing walls, exterior roof,
fire sprinkler system, Common Area fire alarm and/or smoke detection systems,
fire hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the services for which there is a Common Area Operating
Expense pursuant to Paragraph 4.2. As an element of Common Area Operating
Expenses, Lessor shall _ be obligated to periodicaly paint the exterior surfaces
of exterior walls in order to maintain the Project in a commercially acceptable
condition. Lessor shall not be obligated to paint _ interior surfaces of
exterior walls nor shall Lessor be obligated to maintain, repair or replace
windows, doors or plate glass of the Premises. Lessee expressly waives the
benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease. Notwithstanding anything in the Lease
to the contrary, Lessee shall provide Lessor with written notice regarding any
alleged violation under this section and a reasonable opportunity to cure the
same. Following the expiration of all applicable cure periods provided to
Lessor, Lessee may contract directly for Building repairs that are reasonably
required to cure a Lessor breach or failure to maintain the Building as required
herein (provided that Lessee shall give concurrent notice to Lessor of its
arrangements and shall reasonably coordinate the same with any Lessor initiated
repairs), and any reasonable out-of-pocket amounts paid or incurred by Lessee in
so doing shall be deemed paid or incurred for the account of the Building (as
Common Area Operating Expenses) and Lessor agrees to pay and/or reimburse Lessee
therefore (net of amounts that would otherwise be assessable to and chargeable
to Lessee and/or the Premises); provided however, Lessee may arrange for repairs
to cure any such breach or failure as aforesaid prior to the expiration of said
waiting period if an emergency situation exists and the immediate curing of such
breach of failure is necessary to protect the Premises, or persons or property
located therein from imminent injury or damage. Within thirty (30) days from the
date Lessor receives copies of invoices from Lessee detailing such expenditures,
Lessor agrees to pay and/or reimburse Lessee for its reasonable out-of-pocket
expenditures paid (net of such sums as would otherwise be allocable to and/or
chargeable back to Lessee and/or the Premises).

 

7.3                                 Utility Installations; Trade Fixtures;
Alterations.

 

                                                                                               
(a)                                  Definitions. The term “Utility
Installations” refers to all floor and window coverings, air and/or vacuum
lines, power panels, electrical distribution, security and fire protection
systems, communication cabling, lighting fixtures, HVAC equipment, plumbing, and
fencing in or on the Premises. The term “Trade Fixtures” shall mean Lessee’s
machinery and equipment that can be removed without doing material damage to the
Premises. The term “Alterations” shall mean any modification of the
improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion. “Lessee Owned Alterations and/or Utility Installations”
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a). “Lessee Personal Property”
shall mean Lessee’s telecommunications equipment, signs, inventory and Trade
Fixtures. Lessor waives any lien rights it may have concerning the Lessee
Personal Property and confirms that Lessee shall have the right to remove the
same from the Premises at any time during the Term of this Lease, without
Lessor’s consent, but subject to Lessee’s obligations to repair any damages
caused thereby.

 

(b)                                 Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor’s prior
written

 

7

--------------------------------------------------------------------------------


 

consent. Lessee may, however, make non-structural Utility Installations and
Alterations to the interior of the Premises (excluding the roof) without such
consent but upon written notice to Lessor, as long as they are not visible from
the outside, do not involve puncturing, relocating or removing the roof or any
existing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed a sum equal to 3 month’s Base Rent in the aggregate, or a sum
equal to one month’s Base Rent in any one year. Notwithstanding the foregoing,
Lessee shall not make or permit any roof penetrations and/or install anything on
the roof without the prior written approval of Lessor. Lessor may, as a
precondition to granting such approval, require Lessee to utilize a contractor
chosen and/or approved by Lessor. Any Alterations or Utility Installations that
Lessee shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans. Consent shall be deemed
conditioned upon Lessee’s: (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner. Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials. Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
For work which costs an amount in excess of one month’s Base Rent, Lessor may
condition its consent upon Lessee providing a lien and completion bond in an
amount equal to 100% of the estimated cost of such Alteration or Utility
Installation and/or upon Lessee’s posting an additional Security Deposit with
Lessor.

 

(c)                                  Liens; Bonds. Lessee shall pay, when due,
all claims for labor or materials furnished or alleged to have been furnished to
or for Lessee at or for use on the Premises, which claims are or may be secured
by any mechanic’s or materialman’s lien against the Premises or any interest
therein. Lessee shall give Lessor not less than 10 days notice prior to the
commencement of any work in, on or about the Premises, and Lessor shall have the
right to post notices of non-responsibility. If Lessee shall contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Lessor shall require, Lessee shall furnish a
surety bond in an amount equal to 125% of the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same. If Lessor
elects to participate in any such action, Lessee shall pay Lessor’s attorneys’
fees and costs.

 

7.4                                 Ownership; Removal; Surrender; and
Restoration.

 

(a)                                  Ownership. Subject to Lessor’s right to
require removal or elect ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect in writing to
be the owner of all or any specified part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise instructed per paragraph 7.4(b) hereof,
all Lessee Owned Alterations and Utility Installations shall, at the expiration
or termination of this Lease, become the property of Lessor and be surrendered
by Lessee with the Premises.

 

(b)                                 Removal/Restoration. Upon Lessee’s request
during the final year of the Lease Term, Lessor will meet with Lessee and the
parties will coordinate to tour the Premises to discuss and identify items which
Lessor will require Lessee to remove and/or elements of the Building that Lessor
will require Lessee to restore at the termination of the Lease. By delivery to
Lessee of written notice from Lessor not later than 15 days prior to the end of
the term of this Lease (or, if sooner, not later than 45 days after the parties
have jointly toured the Premises for the purpose of identifying such items),
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease and/or
that original conditions of the Premises be restored; provided that all
Alterations and Utility Installations that existed in the Premises on the
Commencement Date shall remain and be surrendered as part of the Premises on the
Expiration Date. Lessor may require the removal at any time of all or any part
of any Lessee Owned Alterations or Utility Installations made without the
required consent.

 

(c)                                  Surrender; Restoration. Lessee shall
surrender the Premises by the Expiration Date or any earlier termination date,
with all of the improvements, parts and surfaces thereof broom clean and free of
debris, and in good operating order, condition and state of repair, ordinary
wear and tear excepted. “Ordinary wear and tear” shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
 Lessee shall repair any damage occasioned by the installation, maintenance or
removal of Trade Fixtures, Lessee owned Alterations and/or Utility
Installations, furnishings, and equipment as well as the removal of any storage
tank installed by or for Lessee. Lessee shall also completely remove from the
Premises any and all Hazardous Substances brought onto the Premises by or for
Lessee, or any third party (except Hazardous Substances which were deposited via
underground migration from areas outside of the Project) even if such removal
would require Lessee to perform or pay for work that exceeds statutory
requirements. Trade Fixtures shall remain the property of Lessee and shall be
removed by Lessee. Any personal property of Lessee not removed on or before the
Expiration Date or any earlier termination date shall be deemed to have been
abandoned by Lessee and may be disposed of or retained by Lessor as Lessor may
desire. The failure by Lessee to timely vacate the Premises pursuant to this
Paragraph 7.4(c) without the express written consent of Lessor shall constitute
a holdover under the provisions of Paragraph 26 below.

 

8.                                       Insurance; Indemnity.

 

8.1                                 Payment of Premiums. The cost of the
premiums for the insurance policies required to be carried by Lessor, pursuant
to Paragraphs 8.2(b), 8.3(a) and 8.3(b), shall be a Common Area Operating
Expense. Premiums for policy periods commencing prior to, or extending beyond,
the term of this Lease shall be prorated to coincide with the corresponding
Start Date or Expiration Date.

 

8.2                                 Liability Insurance.

 

(a)                                  Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of insurance protecting
Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing single limit coverage
in an amount not less than $1,000,000 per occurrence with an annual aggregate of
not less than $2,000,000. Lessee shall add Lessor as an additional insured by
means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement.
The policy shall not contain any intra-insured exclusions as between insured
persons or organizations, but shall include coverage for liability assumed under
this Lease as an “insured contract” for the performance of Lessee’s indemnity
obligations under this Lease. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its insurance shall be primary to and not contributory with any similar
insurance carried by Lessor, whose insurance shall be considered excess
insurance only.

 

(b)                                 Carried by Lessor. Lessor shall maintain
liability insurance as described in Paragraph 8.2(a), in addition to, and not in
lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional insured therein.

 

8.3                                 Property Insurance - Building, Improvements
and Rental Value.

 

(a)                                  Building and Improvements. As an element of
Common Area Expenses, Lessor shall obtain and keep in force a policy or policies
of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Building.  The
amount of such insurance shall be equal to the full insurable replacement cost
of the Building, including the Premises, as the

 

8

--------------------------------------------------------------------------------


 

same shall exist from time to time, or the amount required by any Lender, but in
no event more than the commercially reasonable and available insurable value
thereof. Lessee Owned Alterations and Utility Installations, Trade Fixtures, and
Lessee’s personal property shall be insured by Lessee under Paragraph 8.4. If
the coverage is available and commercially appropriate, such policy or policies
shall insure against all risks of direct physical loss or damage (except the
perils of flood and/or earthquake unless reasonably available and prudently
determined to be appropriate by Lessor and/or required by a Lender), including
coverage for debris removal and the enforcement of any Applicable Requirements
requiring the upgrading, demolition, reconstruction or replacement of any
portion of the Building as the result of a covered loss. Said policy or policies
shall also contain an agreed valuation provision in lieu of any coinsurance
clause, waiver of subrogation, and inflation guard protection.  If such Building
insurance coverage has a deductible clause, the deductible amount shall not
exceed $10,000 per occurrence.

 

(b)                                 Rental Value.  Lessor shall also obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year (“Rental
Value insurance”). Said insurance shall contain an agreed valuation provision in
lieu of any coinsurance clause, and the amount of coverage shall be adjusted
annually to reflect the projected Rent otherwise payable by Lessee, for the next
12 month period.

 

(c)                                  Adjacent Premises.  Lessee shall pay for
any increase in the premiums for the property insurance of the Building and for
the Common Areas or other buildings in the Project if said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises; provided that Lessor
shall provide Lessee with written notice and a reasonable opportunity to modify
or cure such acts, use or occupancy prior to charging Lessee for such increases.

 

(d)                                 Lessee’s Improvements.  Lessor shall not be
required to insure Lessee Owned Alterations and Utility Installations unless the
item in question has become the property of Lessor under the terms of this
Lease.

 

8.4                                 Lessee’s Property; Business Interruption
Insurance.

 

(a)                                  Property Damage.  Lessee shall obtain and
maintain insurance coverage on all of Lessee’s personal property, Lessee
Personal Property, Trade Fixtures, and Lessee Owned Alterations and Utility
Installations. Such insurance shall be full replacement cost coverage. with a
deductible of not to exceed $10,000 per occurrence. The proceeds from any such
insurance shall be used by Lessee for the replacement of Lessee Personal
Property, personal property, Trade Fixtures and Lessee Owned Alterations and
Utility Installations. Lessee shall provide Lessor with written evidence that
such insurance is in force.

 

(b)                                 Business Interruption.  Lessee shall obtain
and maintain loss of income and extra expense insurance in amounts as will
reimburse Lessee for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils;
provided Lessee may elect to self insure for such exposures.

 

(c)                                  No Representation of Adequate Coverage.
 Lessor makes no representation that the limits or forms of coverage of
insurance specified herein are adequate to cover Lessee’s property, business
operations or obligations under this Lease.

 

8.5                                 Insurance Policies.  Insurance required
herein shall be by companies duly licensed or admitted to transact business in
the state where the Premises are located, and maintaining during the policy term
a “General Policyholders Rating” of at least A-, VI, as set forth in the most
current issue of “Best’s Insurance Guide”, or such other rating (not to exceed
A-, VII) as may be required by a Lender. Lessee shall not do or permit to be
done anything which invalidates the required insurance policies. Lessee shall,
prior to the Start Date, deliver to Lessor certificates evidencing the existence
and amounts of the required insurance. No such policy shall be cancelable except
after 30 days prior written notice to Lessor. Lessee shall, at least 10 days
prior to the expiration of such policies, furnish Lessor with evidence of
renewals or “insurance binders” evidencing renewal thereof, or Lessor may order
such insurance and charge Lessee for the costs thereof that Lessor actually
incurs to secure replacement insurance to cover the period of Lessee’s
non-compliance, which amount shall be payable by Lessee to Lessor upon demand.
Such policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.

 

8.6                                 Waiver of Subrogation. Without affecting any
other rights or remedies, Lessee and Lessor each hereby release and relieve the
other, and waive their entire right to recover damages against the other, for
loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

 

8.7                                 Indemnity. Subject to the Waiver of
Subrogation provisions of paragraph 8.6 and the Assumption/Allocation of Risk
provisions of paragraph 8.8, and except for Lessor’s gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises and the Building and the Project by Lessee. If any
action or proceeding is brought against Lessor by reason of any of the foregoing
matters, Lessee shall upon notice defend the same at Lessee’s expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified. Subject to the Waiver of Subrogation provisions of paragraph 8.6
and the Assumption/Allocation of Risks provisions of paragraph 8.8, Lessor shall
indemnify, protect, defend and hold Lessee harmless from and against any and all
claims, losses and/or damages, liens, judgements, penalties, attorneys’ and
consultants’ fees, expenses and/or liabilities directly caused by the Lessor’s
gross negligence or willful misconduct in the Premises, the Building or on the
Project. If any action or proceeding is brought against Lessee by reason of the
foregoing, Lessor shall upon notice defend the same at Lessor’s expense and
Lessee shall cooperate with Lessor in such defense. Lessee need not have first
paid any such claim in order to be defended or indemnified.

 

                                               
8.8                                 Assumption/Allocation of Risks Lessee hereby
assumes all risk of damage to Lessee Personal Property, Trade Fixtures and
Lessee Owned Alterations and Utility Installations, from any cause whatsoever,
and all risk of injury to persons in, upon or about the Project, from any cause
whatsoever (EXCEPT TO THE EXTENT THAT SUCH DAMAGE AND/OR INJURY IS DIRECTLY
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LESSOR) and Lessee
hereby waives all such claims against Lessor (EXCEPT TO THE EXTENT THAT SUCH
DAMAGE AND/OR INJURY IS DIRECTLY CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LESSOR). Lessee shall give prompt notice to Lessor in case of
damage or accidents in the Premises, the Building or elsewhere on the Project.
WITH THE EXCEPTION OF LESSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, Lessor
shall have no liability for any damage, loss, cost or expense incurred or
suffered for: (i) injury or damage to the person or goods, wares, merchandise or
other property of Lessee, Lessee’s employees, contractors, invitees, customers,
or any other person in or about the Premises, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water or rain, indoor
air quality, the presence of mold or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
Building, or from other sources or places, (ii) any damages arising from

 

9

--------------------------------------------------------------------------------


 

any act or neglect of any other tenant of Lessor or from the failure of Lessor
or its agents to enforce the provisions of any other lease in the Project, or
(iii) injury to Lessee’s business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee’s sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8. For the specific
purposes hereof, any insurance deductible and/or level of self insurance shall
be deemed to be full insurance and neither Lessor nor Lessee shall be liable to
the other for any damage caused by fire or any of the other types of risks
commonly insured against under any insurance policy required by this Lease and
Lessor and Lessee release each other from any claims and demands of whatever
nature for damage, loss or injury to the Premises and/or the Building, or to the
other’s property in, on or about the Premises and the Building, that are caused
by or result from risks or perils insured against under any insurance policies
carried by or required to be carried by Lessor and/or Lessee under this Lease.

 

8.9                                 Failure to Provide Insurance. Lessee
acknowledges that any failure on its part to obtain or maintain the insurance
required herein will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, if Lessor has first given Lessee
written notice requesting confirmation that required insurance is in place, and
if Lessee has failed to provide such confirmation within ten (10) business days
of such request, then for any month or portion thereof that Lessee does not
maintain the required insurance and/or does not provide Lessor with the required
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for further notice to
Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater. The parties agree that such increase in Base Rent
represents fair and reasonable compensation for the additional risk/costs that
Lessor will incur by reason of Lessee’s failure to maintain the required
insurance. Such increase in Base Rent shall in no event constitute a waiver of
Lessee’s Default or Breach with respect to the failure to maintain such
insurance, prevent the exercise of any of the other rights and remedies granted
hereunder, nor relieve Lessee of its obligation to maintain the insurance
specified in this Lease.

 

8.10                        Blanket Insurance. Notwithstanding anything to the
contrary contained herein, any insurance policies required to be carried under
this Lease may be effected by a blanket policy or policies of insurance,
provided, however, that the total amount of insurance available with respect to
the insurance obligations under this Lease shall be at least the equivalent of
separate policies in the amounts required under this Lease during the Term of
the Lease, and provided further, that in all respects, any such blanket policy
or policies shall comply with the remaining provisions of this Section, as
applicable.

 

9.                                       Damage or Destruction.

 

9.1                                 Definitions.

 

(a)                                  “Premises Partial Damage” shall mean damage
or destruction to the improvements on the Premises, other than Lessee Owned
Alterations and Utility Installations, which can reasonably be repaired in 4
months or less from the date of the damage or destruction. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total. Notwithstanding the foregoing,
Premises Partial Damage shall not include damage to windows, doors, and/or other
similar items which Lessee has the responsibility to repair or replace pursuant
to the provisions of Paragraph 7.1.

 

(b)                                 “Premises Total Destruction” shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations and Trade Fixtures, which cannot
reasonably be repaired in 4 months or less from the date of the damage or
destruction and/or the cost thereof exceeds a sum equal to 12 month’s Base Rent.
Lessor shall notify Lessee in writing within 30 days from the date of the damage
or destruction as to whether or not the damage is Partial or Total.

 

(c)                                  “Insured Loss” shall mean damage or
destruction to improvements on the Premises, other than Lessee Owned Alterations
and Utility Installations and Trade Fixtures, which was caused by an event
required to be covered by the insurance described in Paragraph 8.3(a),
irrespective of any deductible amounts or coverage limits involved.

 

(d)                                 “Replacement Cost” shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation.

 

(e)                                  “Hazardous Substance Condition” shall mean
the occurrence or discovery of a condition involving the presence of, or a
contamination by, a Hazardous Substance as defined in Paragraph 6.2(a), in, on,
or under the Premises which requires repair, remediation, or restoration.

 

9.2                                 Partial Damage - Insured Loss. If a Premises
Partial Damage that is an Insured Loss occurs, then Lessor shall, at Lessor’s
expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations and Utility Installations) as soon as reasonably possible and this
Lease shall continue in full force and effect; provided, however, that Lessee
shall, at Lessor’s election, make the repair of any damage or destruction the
total cost to repair of which is $10,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs. In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.

 

                                               
9.3                                 Partial Damage - Uninsured Loss. If a
Premises Partial Damage that is not an Insured Loss occurs, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment. In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available. If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.

 

9.4                                 Total Destruction. Notwithstanding any other
provision hereof, if a Premises Total Destruction occurs, this Lease shall
terminate

 

10

--------------------------------------------------------------------------------


 

15 days following such Destruction. If the damage or destruction was caused by
the gross negligence or willful misconduct of Lessee, Lessor shall have the
right to recover Lessor’s damages from Lessee, except as provided in Paragraph
8.6.

 

9.5                                 Damage Near End of Term. If at any time
during the last 6 months of this Lease there is damage for which the cost to
repair exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of
(i) the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

 

9.6                                 Abatement of Rent; Lessee’s Remedies.

 

(a)                                  Abatement. In the event of Premises Partial
Damage or Premises Total Destruction or a Hazardous Substance Condition for
which Lessee is not responsible under this Lease, the Rent payable by Lessee for
the period required for the repair, remediation or restoration of such damage
shall be abated in proportion to the degree to which Lessee’s use of the
Premises is impaired, but not to exceed the proceeds received from the Rental
Value insurance. All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein.

 

(b)                                 Remedies. If Lessor is obligated to repair
or restore the Premises and does not commence, in a substantial and meaningful
way, such repair or restoration within 90 days after such obligation shall
accrue, Lessee may, at any time prior to the commencement of such repair or
restoration, give written notice to Lessor and to any Lenders of which Lessee
has actual notice, of Lessee’s election to terminate this Lease on a date not
less than 60 days following the giving of such notice. If Lessee gives such
notice and such repair or restoration is not commenced within 30 days thereafter
or if Lessor does not proceed with due diligence to thereafter repair or restore
the Premises within 180 days, this Lease shall terminate as of the date
specified in said notice. If the repair or restoration is commenced within such
30 days and substantially completed within 180 days therafter, this Lease shall
continue in full force and effect. “Commence” shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs. If Lessor
commences such repair or restoration prior to Lessee giving a notice of election
to terminate as provided above, but nevertheless does not substantially complete
the same within nine (9) months after the date of Damage or Destruction (subject
to tolling of time for any force majeure delay), Lessee shall thereafter have an
additional right to terminate this Lease, with such termination to be effective
upon Lessee’s written notice to Lessor.

 

9.7                                 Termination; Advance Payments. Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor. Lessor shall, in addition, return to
Lessee so much of Lessee’s Security Deposit as has not been, or is not then
required to be, used by Lessor.

 

10.                               Real Property Taxes.

 

10.1                           Definition. As used herein, the term “Real
Property Taxes” shall include any form of assessment; real estate, general,
special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Project, Lessor’s right to other income therefrom, and/or Lessor’s business
of leasing, by any authority having the direct or indirect power to tax and
where the funds are generated with reference to the Project address and where
the proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Project is located. The term
“Real Property Taxes” shall also include any tax, fee, levy, assessment or
charge, or any increase therein: (i) imposed by reason of events occurring
during the term of this Lease, including but not limited to, a change in the
ownership of the Project, (ii) a change in the improvements thereon, and/or
(iii) levied or assessed on machinery or equipment provided by Lessor to Lessee
pursuant to this Lease. In calculating Real Property Taxes for any calendar
year, the Real Property Taxes for any real estate tax year shall be included in
the calculation of Real Property Taxes for such calendar year based upon the
number of days which such calendar year and tax year have in common.

 

10.2                           Payment of Taxes. Except as otherwise provided in
Paragraph 10.3, Lessor shall pay the Real Property Taxes applicable to the
Project, and said payments shall be included in the calculation of Common Area
Operating Expenses in accordance with the provisions of Paragraph 4.2.

 

10.3                           Additional Improvements. Common Area Operating
Expenses shall not include Real Property Taxes specified in the tax assessor’s
records and work sheets as being caused by additional improvements placed upon
the Project by other lessees or by Lessor for the exclusive enjoyment of such
other lessees. Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay
to Lessor at the time Common Area Operating Expenses are payable under Paragraph
4.2, the entirety of any increase in Real Property Taxes if assessed solely by
reason of Alterations, Trade Fixtures or Utility Installations placed upon the
Premises by Lessee or at Lessee’s request or by reason of any alterations or
improvements to the Premises made by Lessor subsequent to the execution of this
Lease by the Parties.

 

10.4                           Joint Assessment. If the Building is not
separately assessed, Real Property Taxes allocated to the Building shall be an
equitable proportion of the Real Property Taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available. Lessor’s
reasonable determination thereof, in good faith, shall be conclusive.

 

10.5                      Personal Property Taxes. Lessee shall pay prior to
delinquency all taxes assessed against and levied upon Lessee Owned Alterations
and Utility Installations, Trade Fixtures, furnishings, equipment and all
personal property of Lessee contained in the Premises. When possible, Lessee
shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                                 Utilities and Services. Lessee shall pay for
all water, gas, heat, light, power, telephone, trash disposal and other
utilities and services supplied to the Premises, together with any taxes
thereon. Notwithstanding the provisions of Paragraph 4.2, if at any time in
Lessor’s reasonable judgment, Lessor determines that Lessee is using a
disproportionate amount of water, electricity or other commonly metered
utilities, or that Lessee is generating such a large volume of trash as to
require an increase in the size of the trash receptacle and/or an increase in
the number of times per month that it is emptied, then Lessor may increase
Lessee’s Base Rent by an amount equal to such increased costs.  There shall be
no abatement of Rent and Lessor shall not be liable in any respect whatsoever
for the inadequacy, stoppage, interruption or discontinuance of any utility or
service due

 

11

--------------------------------------------------------------------------------


 

to riot, strike, labor dispute, breakdown, accident, repair or other cause
beyond Lessor’s reasonable control or in cooperation with governmental request
or directions.

 

12.                                 Assignment and Subletting.

 

12.1                           Lessor’s Consent Required.

 

(a)                                  Lessee shall not voluntarily or by
operation of law assign, transfer, mortgage or encumber (collectively, “assign
or assignment”) or sublet all or any part of Lessee’s interest in this Lease or
in the Premises without Lessor’s prior written consent, which consent will not
be unreasonably withheld, conditioned or delayed.

 

(b)                                 Unless Lessee is a corporation and its stock
is publicly traded on a national stock exchange, a change in the control of
Lessee shall constitute an assignment requiring consent. The transfer, on a
cumulative basis, of 50% or more of the voting control of Lessee shall
constitute a change in control for this purpose.

 

(c)                                  The involvement of Lessee or its assets in
any transaction, or series of transactions (by way of merger, sale, acquisition,
financing, transfer, leveraged buy-out or otherwise), whether or not a formal
assignment or hypothecation of this Lease or Lessee’s assets occurs, which
results or will result in a reduction of the Net Worth of Lessee by an amount
greater than 25% of such Net Worth as it was represented at the time of the
execution of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, whichever was or is greater, shall be
considered an assignment of this Lease to which Lessor may withhold its consent.
“Net Worth of Lessee” shall mean the net worth of Lessee (excluding any
guarantors) established under generally accepted accounting principles.

 

(d)                                 An assignment or subletting without consent
shall, at Lessor’s option, be a Default curable after notice per Paragraph
13.1(c), or a noncurable Breach without the necessity of any notice and grace
period. If Lessor elects to treat such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect. Further, in the event of such Breach and rental adjustment,
(i) the purchase price of any option to purchase the Premises held by Lessee
shall be subject to similar adjustment to 110% of the price previously in
effect, and (ii) all fixed and non-fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased to 110% of the scheduled adjusted
rent.

 

(e)                                  Lessee’s remedy for any breach of Paragraph
12.1 by Lessor shall be limited to compensatory damages and/or injunctive
relief.

 

(f)                                    Lessor may reasonably withhold consent to
a proposed assignment or subletting if Lessee is in Default at the time consent
is requested.

 

(g)                                 Notwithstanding the foregoing, allowing a de
minimis portion of the Premises, ie. 20 square feet or less, to be used by a
third party vendor in connection with the installation of a vending machine or
payphone shall not constitute a subletting.

 

Lessor consents to the common use and shared occupancy of the Premises by
Lessee’s affiliated entities.

 

12.2                           Terms and Conditions Applicable to Assignment and
Subletting.

 

(a)                                  Lessee may assign the Lease or sublease the
Premises only after first obtaining Lessor’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed by Lessor.
Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

 

(b)                                 Lessor may accept Rent or performance of
Lessee’s obligations from any person other than Lessee pending approval or
disapproval of an assignment. Neither a delay in the approval or disapproval of
such assignment nor the acceptance of Rent or performance shall constitute a
waiver or estoppel of Lessor’s right to exercise its remedies for Lessee’s
Default or Breach.

 

(c)                                  Lessor’s consent to any assignment or
subletting shall not constitute consent to any subsequent assignment or
subletting.

 

(d)                                 In the event of any Default or Breach by
Lessee (which is not cured within any applicable notice and cure period), Lessor
may proceed directly against Lessee, any Guarantors or anyone else responsible
for the performance of Lessee’s obligations under this Lease, including any
assignee or sublessee, without first exhausting Lessor’s remedies against any
other person or entity responsible therefore to Lessor, or any security held by
Lessor.

 

(e)                                  Each request for consent to an assignment
or subletting shall be in writing, accompanied by information relevant to
Lessor’s determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or sublessee, including but not limited
to the intended use and/or required modification of the Premises, if any,
together with a fee of $500 as consideration for Lessor’s considering and
processing said request. Lessee agrees to provide Lessor with such other or
additional information and/or documentation as may be reasonably requested. (See
also Paragraph 36)

 

(f)                                    Any assignee of, or sublessee under, this
Lease shall, by reason of accepting such assignment, entering into such
sublease, or entering into possession of the Premises or any portion thereof, be
deemed to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Lessee during the term of said assignment or sublease, other than such
obligations as are contrary to or inconsistent with provisions of an assignment
or sublease to which Lessor has specifically consented to in writing.

 

(g)                                 Lessor’s consent to any assignment or
subletting shall not transfer to the assignee or sublessee any Option granted to
the original Lessee by this Lease unless such transfer is specifically consented
to by Lessor in writing. (See Paragraph 39.2)

 

12.3                           Additional Terms and Conditions Applicable to
Subletting. The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

(a)                                  Lessee hereby assigns and transfers to
Lessor all of Lessee’s interest in all Rent payable on any sublease, and Lessor
may collect such Rent and apply same toward Lessee’s obligations under this
Lease; provided, however, that until a Breach shall occur in the performance of
Lessee’s obligations, Lessee may collect said Rent. In the event that the amount
collected by Lessor exceeds Lessee’s then outstanding obligations any such
excess shall be refunded to Lessee. Lessor shall not, by reason of the foregoing
or any assignment of such sublease, nor by reason of the collection of Rent, be
deemed liable to the sublessee for any failure of Lessee to perform and comply
with any of Lessee’s obligations to such sublessee. Lessee hereby irrevocably
authorizes and directs any such sublessee, upon receipt of a written notice from
Lessor stating that a Breach exists in the performance of Lessee’s obligations
under this Lease, to pay to Lessor all Rent due and to become due under the
sublease. Sublessee shall rely upon any such notice from Lessor and shall pay
all Rents to Lessor without any obligation or right to inquire as to whether
such Breach exists, notwithstanding any claim from Lessee to the contrary.

 

12

--------------------------------------------------------------------------------


 

(b)                                 In the event of a Breach by Lessee, Lessor
may, at its option, require sublessee to attorn to Lessor, in which event Lessor
shall undertake the obligations of the sublessor under such sublease from the
time of the exercise of said option to the expiration of such sublease;
provided, however, Lessor shall not be liable for any prepaid rents or security
deposit paid by such sublessee to such sublessor or for any prior Defaults or
Breaches of such sublessor.

 

(c)                                  Any matter requiring the consent of the
sublessor under a sublease shall also require the consent of Lessor.

 

(d)                                 No sublessee shall further assign or sublet
all or any part of the Premises without Lessor’s prior written consent.

 

(e)                                  Lessor shall deliver a copy of any notice
of Default or Breach by Lessee to the sublessee, who shall have the right to
cure the Default of Lessee within the grace period, if any, specified in such
notice. The sublessee shall have a right of reimbursement and offset from and
against Lessee for any such Defaults cured by the sublessee.

 

13.                                 Default; Breach; Remedies.

 

13.1                           Default; Breach. A “Default” is defined as a
failure by the Lessee to comply with or perform any of the terms, covenants,
conditions or Rules and Regulations under this Lease. A “Breach” is defined as
the occurrence of one or more of the following Defaults, and the failure of
Lessee to cure such Default within any applicable grace period:

 

(a)                                  The abandonment of the Premises; or the
vacating of the Premises without providing a commercially reasonable level of
security, or where the coverage of the property insurance described in Paragraph
8.3 is jeopardized as a result thereof, or without providing reasonable
assurances to minimize potential vandalism.

 

(b)                                 The failure of Lessee to make any payment of
Rent or any Security Deposit required to be made by Lessee hereunder, whether to
Lessor or to a third party, when due, to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of five (5) business days following written notice to Lessee.

 

(c)                                  The commission of waste, act or acts
constituting public or private nuisance, and/or an illegal activity on the
Premises by Lessee, where such actions continue for a period of ten
(10) business days following written notice to Lessee.

 

(d)                                 The failure by Lessee to provide
(i) reasonable written evidence of compliance with Applicable Requirements,
(ii) the service contracts, (iii) the rescission of an unauthorized assignment
or subletting, (iv) an Estoppel Certificate, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 41, (viii) material data safety sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of thirty (30) days following written notice to Lessee.

 

(e)                                  A Default by Lessee as to the terms,
covenants, conditions or provisions of this Lease, or of the rules adopted under
Paragraph 2.9 hereof, other than those described in subparagraphs 13.1(a), (b),
(c) or (d), above, where such Default continues for a period of 30 days after
written notice; provided, however, that if the nature of Lessee’s Default is
such that more than 30 days are reasonably required for its cure, then it shall
not be deemed to be a Breach if Lessee commences such cure within said 30 day
period and thereafter diligently prosecutes such cure to completion.

 

(f)                                    The occurrence of any of the following
events: (i) the making of any general arrangement or assignment for the benefit
of creditors; (ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.

 

(g)                                 The discovery that any financial statement
of Lessee or of any Guarantor given to Lessor was materially false.

 

13.2                           Remedies. If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice) (and subject to any of the applicable cure
periods provided in Section 13.1 above), Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. Lessee shall pay to Lessor an amount equal to
115% of the costs and expenses incurred by Lessor in such performance upon
receipt of an invoice therefor. In the event of a Breach, Lessor may, with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

 

                                (a)                                  Terminate
Lessee’s right to possession of the Premises by any lawful means, in which case
this Lease shall terminate and Lessee shall immediately surrender possession to
Lessor. In such event Lessor shall be entitled to recover from Lessee: (i) the
unpaid Rent which had been earned at the time of termination; (ii) the worth at
the time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that the Lessee proves could have been reasonably avoided; (iii) the
worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the Lessee proves could be reasonably avoided; and (iv) any other
amount necessary to compensate Lessor for all the detriment proximately caused
by the Lessee’s failure to perform its obligations under this Lease or which in
the ordinary course of things would be likely to result therefrom, including but
not limited to the cost of recovering possession of the Premises, expenses of
reletting, including necessary renovation and alteration of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Lessor in connection with this Lease applicable to the unexpired term of this
Lease. The worth at the time of award of the amount referred to in provision
(iii) of the immediately preceding sentence shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of the District
within which the Premises are located at the time of award plus one percent.
Efforts by Lessor to mitigate damages caused by Lessee’s Breach of this Lease
shall not waive Lessor’s right to recover damages under Paragraph 12. If
termination of this Lease is obtained through the provisional remedy of unlawful
detainer, Lessor shall have the right to recover in such proceeding any unpaid
Rent and damages as are recoverable therein, or Lessor may reserve the right to
recover all or any part thereof in a separate suit. If a notice and grace period
required under Paragraph 13.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 13.1. In such case, the
applicable grace period required by Paragraph 13.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

 

(b)                                 Continue the Lease and Lessee’s right to
possession and recover the Rent as it becomes due, in which event Lessee

 

13

--------------------------------------------------------------------------------


 

may sublet or assign, subject only to reasonable limitations. Acts of
maintenance, efforts to relet, and/or the appointment of a receiver to protect
the Lessor’s interests, shall not constitute a termination of the Lessee’s right
to possession.

 

(c)                                  Pursue any other remedy now or hereafter
available under the laws or judicial decisions of the state wherein the Premises
are located. The expiration or termination of this Lease and/or the termination
of Lessee’s right to possession shall not relieve Lessee from liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the term hereof or by reason of Lessee’s occupancy of the Premises.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, LESSOR SHALL INITIATE
REASONABLE STEPS TO MITIGATE ITS DAMAGES

 

13.3                           Inducement Recapture. Any agreement for free or
abated rent or other charges, for T/I Construction Allowances, or for the giving
or paying by Lessor to or for Lessee of any cash or other bonus, inducement or
other consideration for Lessee’s entering into this Lease, all of which
concessions are hereinafter referred to as “Inducement Provisions”, shall be
deemed conditioned upon Lessee’s full and faithful performance of all of the
terms, covenants and conditions of this Lease. Upon Breach of this Lease by
Lessee, which continues after notice and any applicable cure period, then any
such Inducement Provision shall automatically be deemed deleted from this Lease
and of no further force or effect, and any rent, other charge, bonus, inducement
or consideration theretofore abated, given or paid by Lessor under such an
Inducement Provision shall be immediately due and payable by Lessee to Lessor;
provided that if Lessor accepts any subsequent cure of said Breach by Lessee,
the acceptance by Lessor of the cure of the Breach which initiated the operation
of this paragraph shall be deemed a tolling of the provisions of this paragraph,
unless specifically so stated in writing by Lessor at the time of such
acceptance.

 

13.4                           Late Charges. Lessee hereby acknowledges that
late payment by Lessee of Rent will cause Lessor to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges which may be imposed upon Lessor by any Lender.
Accordingly, if any Rent shall not be received by Lessor within 10-days after
such amount shall be due, then, without any requirement for notice to Lessee,
Lessee shall immediately pay to Lessor a one-time late charge equal to 3% of
each such overdue amount or $100, whichever is greater. The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Lessor will incur by reason of such late payment. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to such overdue amount, nor prevent the exercise of any of the
other rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for 3 consecutive installments of
Base Rent, then notwithstanding any provision of this Lease to the contrary,
Base Rent shall, at Lessor’s option, become due and payable quarterly in
advance.

 

NOTWITHSTANDING THE ABOVE, UPON LESSEE’S PROMPT CURE OF ITS FIRST LATE PAYMENT,
LESSOR WILL WAIVE THE LATE CHARGE ASSESSED FOR SUCH FIRST LATE PAYMENT.

 

13.5                      Interest. Any monetary payment due Lessor hereunder,
other than late charges, not received by Lessor within ten (10) days of the due
date, when due as to scheduled payments (such as Base Rent) or within 30 days
following the date on which it was due for non-scheduled payment, shall bear
interest from the date when due, as to scheduled payments, or the 31st day after
it was due as to non-scheduled payments. The interest (“Interest”) charged shall
be computed at the rate of 10% per annum but shall not exceed the maximum rate
allowed by law. Interest is payable in addition to the potential late charge
provided for in Paragraph 13.4.

 

13.6                      Breach by Lessor.

 

(a)                                  Notice of Breach. Lessor shall not be
deemed in breach of this Lease unless Lessor fails within a reasonable time to
perform an obligation required to be performed by Lessor. For purposes of this
Paragraph, a reasonable time shall in no event be less than 30 days after
receipt by Lessor, and any Lender whose name and address shall have been
furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor’s obligation is such that more than 30 days are
reasonably required for its performance, then Lessor shall not be in breach if
performance is commenced within such 30 day period and thereafter diligently
pursued to completion.

 

(b)                                 Performance by Lessee on Behalf of Lessor.
In the event that neither Lessor nor Lender cures said breach within 30 days
after receipt of said notice, or if having commenced said cure they do not
diligently pursue it to completion, then Lessee may elect to cure said breach at
Lessee’s expense and offset from Rent the actual and reasonable cost to perform
such cure, provided however, that such offset shall not exceed an amount equal
to the greater of one month’s Base Rent or the Security Deposit, reserving
Lessee’s right to reimbursement from Lessor for any such expense in excess of
such offset. Lessee shall document the cost of said cure and supply said
documentation to Lessor.

 

14.                                 Condemnation. If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively “Condemnation”), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the Unit, or more than 25% of Lessee’s Reserved Parking Spaces, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation paid by the
condemner for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph. All Alterations and Utility
Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor. In the event that this Lease
is not terminated by reason of the Condemnation, Lessor shall repair any damage
to the Premises caused by such Condemnation.

 

15.                                 Brokerage Fees - (per separate listing
agreement).

 

                                                15.1                          

 

15.2                          

 

14

--------------------------------------------------------------------------------


 

15.3                           Representations and Indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder’s fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                                 Estoppel Certificates.

 

(a)                                  Each Party (as “Responding Party’) shall
within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge and deliver to the Requesting Party a statement in
writing in form similar to the then most current “Estoppel Certificate” form
published by the AIR Commercial Real Estate Association, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party.

 

(b)                                 If the Responding Party shall fail to
execute or deliver the Estoppel Certificate within such 10 day period, the
Requesting Party may execute an Estoppel Certificate stating that: (i) the Lease
is in full force and effect without modification except as may be represented by
the Requesting Party, (ii) there are no uncured defaults in the Requesting
Party’s performance, and (iii) if Lessor is the Requesting Party, not more than
one month’s rent has been paid in advance. Prospective purchasers and
encumbrancers may rely upon the Requesting Party’s Estoppel Certificate, and the
Responding Party shall be estopped from denying the truth of the facts contained
in said Certificate.

 

(c)                                  If Lessor desires to finance, refinance, or
sell the Premises, or any part thereof, Lessee and all Guarantors shall deliver
to any potential lender or purchaser designated by Lessor such financial
statements as may be reasonably required by such lender or purchaser, including
but not limited to Lessee’s financial statements for the past 3 years. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.                                 Definition of Lessor. The term “Lessor” as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee’s interest in
the prior lease. In the event of a transfer of Lessor’s title or interest in the
Premises or this Lease, Lessor shall deliver to the transferee or assignee (in
cash or by credit) any unused Security Deposit held by Lessor. Upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, and
assumption of the Lessor’s position under the Lease by Lessor’s assignee the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined.

 

18.                                 Severability. The invalidity of any
provision of this Lease, as determined by a court of competent jurisdiction,
shall in no way affect the validity of any other provision hereof.

 

19.                                 Days. Unless otherwise specifically
indicated to the contrary, the word “days” as used in this Lease shall mean and
refer to calendar days.

 

20.                                 Limitation on Liability. The obligations of
Lessor under this Lease shall not constitute personal obligations of Lessor, or
its partners, members, directors, officers or shareholders, or their individual
partners, members, directors, officers or shareholders, and Lessee shall look to
the Premises and the Building and Lessor’s interest in the entire LBTC Project,
and to no other assets of Lessor, for the satisfaction of any liability of
Lessor with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

 

21.                                 Time of Essence. Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

 

22.                                 No Prior or Other Agreements; Broker
Disclaimer. This Lease contains all agreements between the Parties with respect
to any matter mentioned herein, and no other prior or contemporaneous agreement
or understanding shall be effective. Lessor and Lessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party.

 

23.                                 Notices.

 

23.1                           Notice Requirements. All notices required or
permitted by this Lease or applicable law shall be in writing and may be
delivered in person (by hand or by courier) or may be sent by regular, certified
or registered mail or U.S. Postal Service Express Mail, or by other express
courier or express mail service, with postage prepaid, and shall be deemed
sufficiently given if served in a manner specified in this Paragraph 23. The
following addresses shall be that Party’s address for delivery or mailing of
notices:

 

if to Lessee, to:

 

Torotel, Inc.

620 N. Lindenwood

Olathe, Kansas 66062

attn: Real Estate Department

H James Serrone

 

 

 

 

 

 

 

if to Lessor, to:

 

96-OP Prop, L.L.C.

c/o The Denzer Group

13110 Beverly Street

Overland Park, KS 66209

attn: Paul P. Denzer

 

with a mandatory copy to:

96-OP Prop, L.L.C.

c/o Cassidy Turley

2600 Grand Ave., Suite 1000

Kansas City, MO 64108

 

 

attn: Property Manager - Lindenwood Business & Technical Center

 

15

--------------------------------------------------------------------------------


 

Either Party may by written notice to the other specify a different address for
notice, except that upon Lessee’s taking possession of the Premises, the
Premises shall constitute Lessee’s address for notice. A copy of all notices to
Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

 

23.2                           Date of Notice. Any notice sent by registered or
certified mail, return receipt requested, or by express courier or express mail
service, shall be deemed given on the date of actual delivery and receipt, or
first affirmative refusal thereof.  If notice is received on a Saturday, Sunday
or legal holiday, it shall be deemed received on the next business day.

 

24.                                 Waivers.

 

(a)                                  No waiver by either party of the Default or
Breach of any term, covenant or condition hereof by the other party, shall be
deemed a waiver of any other term, covenant or condition hereof, or of any
subsequent Default or Breach by such party of the same or of any other term,
covenant or condition hereof. Lessee’s and/or Lessor’s consent to, or approval
of, any act shall not be deemed to render unnecessary the obtaining of any
future consent to, or approval of, any subsequent or similar act by the other
party, or be construed as the basis of an estoppel to enforce the provision or
provisions of this Lease requiring such consent.

 

(b)                                 The acceptance of Rent by Lessor shall not
be a waiver of any Default or Breach by Lessee. Any payment by Lessee may be
accepted by Lessor on account of moneys or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

 

(c)                                  THE PARTIES AGREE THAT THE TERMS OF THIS
LEASE SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE
IS INCONSISTENT WITH THIS LEASE.

 

25.                                 Disclosures Regarding The Nature of a Real
Estate Agency Relationship.

 

(a)                                  When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows:

 

(i)                                     Lessor’s Agent. A Lessor’s agent under a
listing agreement with the Lessor acts as the agent for the Lessor only. A
Lessor’s agent or subagent has the following affirmative obligations: To the
Lessor: A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessor. To the Lessee and the Lessor: (a) Diligent exercise of
reasonable skills and care in performance of the agent’s duties. (b) A duty of
honest and fair dealing and good faith. (c) A duty to disclose all facts known
to the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any confidential
information obtained from the other Party which does not involve the affirmative
duties set forth above.

 

(ii)                                  Lessee’s Agent. An agent can agree to act
as agent for the Lessee only. In these situations, the agent is not the Lessor’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Lessor. An agent acting only for a
Lessee has the following affirmative obligations. To the Lessee: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessee. To the Lessee and the Lessor: (a) Diligent exercise of reasonable skills
and care in performance of the agent’s duties. (b) A duty of honest and fair
dealing and good faith. (c) A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.

 

(iii)                               Agent Representing Both Lessor and Lessee. A
real estate agent, either acting directly or through one or more associate
licenses, can legally be the agent of both the Lessor and the Lessee in a
transaction, but only with the knowledge and consent of both the Lessor and the
Lessee. In a dual agency situation, the agent has the following affirmative
obligations to both the Lessor and the Lessee: (a) A fiduciary duty of utmost
care, integrity, honesty and loyalty in the dealings with either Lessor or the
Lessee. (b) Other duties to the Lessor and the Lessee as stated above in
subparagraphs (i) or (ii). In representing both Lessor and Lessee, the agent may
not without the express permission of the respective Party, disclose to the
other Party that the Lessor will accept rent in an amount less than that
indicated in the listing or that the Lessee is willing to pay a higher rent than
that offered. The above duties of the agent in a real estate transaction do not
relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of the transaction. A real estate
agent is a person qualified to advise about real estate. If legal or tax advice
is desired, consult a competent professional.

 

(b)                                 Brokers have no responsibility with respect
to any Default or Breach hereof by either Party. The Parties agree that no
lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this Lease may be brought against Broker more than one year
after the Start Date and that the liability (including court costs and
attorneys’ fees), of any Broker with respect to any such lawsuit and/or legal
proceeding shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.

 

(c)                                  The parties agree to identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential.

 

26.                                 No Right To Holdover. Lessee has no right to
retain possession of the Premises or any part thereof beyond the expiration or
termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination. Nothing contained herein shall be
construed as consent by Lessor to any holding over by Lessee.

 

27.                                 Cumulative Remedies. No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

28.                                 Covenants and Conditions; Construction of
Agreement. All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions. In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Lease. Whenever required by the context, the singular shall include
the plural and vice versa. This Lease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

29.                                 Binding Effect; Choice of Law. This Lease
shall be binding upon the parties, their personal representatives, successors
and assigns and

 

16

--------------------------------------------------------------------------------


 

be governed by the laws of the State in which the Premises are located. Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

 

30.           Subordination; Attornment; Non-Disturbance.

 

30.1         Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that, unless such party assumes Lessor’s position under the Lease (e.g.,
through assignment or foreclosure), the holders of any such Security Devices (in
this Lease together referred to as “Lender”) shall have no liability or
obligation to perform any of the obligations of Lessor under this Lease. Any
Lender may elect to have this Lease and/or any Option granted hereby superior to
the lien of its Security Device by giving written notice thereof to Lessee,
whereupon this Lease and such Options shall be deemed prior to such Security
Device, notwithstanding the relative dates of the documentation or recordation
thereof.

 

30.2         Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Devise to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new owner.

 

30.3         Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable efforts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.

 

30.4         Self-Executing. The agreements contained in this Paragraph 30 shall
be effective without the execution of any further documents. ; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

31.           Attorneys’ Fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

 

32.           Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee’s
use of the Premises. All such activities shall be without abatement of rent or
liability to Lessee. Lessor will only show the Premises as available for release
in the last nine (9) months of the Term. Also see Addendum regarding Lessor’s
access and notice requirements.

 

33.           Auctions. Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor’s prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

 

34.           Signs. Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 9 months of the
term hereof; though Lessor may place signs on the Building to market other
vacant spaces. Except for ordinary “For Sublease” signs which may be placed only
on the Premises, Lessee shall not place any sign upon the Project without
Lessor’s prior written consent. All signs must comply with all Applicable
Requirements. (see Addendum for expanded signage rights)

 

35.           Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

 

36.           Consents. Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld, conditioned or delayed.
Lessor’s actual reasonable costs and expenses (including but not limited to
architects’, attorneys’, engineers’ and other consultants’ fees) (but not to
exceed $1,000.00 for any single occurance) incurred in the consideration of, or
response to, a request by Lessee for any Lessor consent (not applicable to
Lessor’s initial costs incurred to review and approve Lessee’s plans and
specifications developed for work to occur in 2010 for the initial remodeling
improvements for the Premises, it being understood that Lessor will incur those
expenses as an element of the initial lease transaction), including but not
limited to consents to an assignment, a subletting or the presence or use of a
Hazardous Substance, shall be paid by Lessee upon receipt of an invoice and
supporting documentation therefor. Lessor’s consent to any act, assignment or
subletting shall not constitute an acknowledgment that no Default or Breach by
Lessee of this Lease exists, nor shall such consent be

 

17

--------------------------------------------------------------------------------


 

deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

 

37.           N/A

 

38.           Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

 

39.           Options. If Lessee is granted an option, as defined below, then
the following provisions shall apply.

 

39.1                           Definition. “Option” shall mean: (a) the right to
extend the term of or renew this Lease or to extend or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal or first
offer to lease either the Premises or other property of Lessor; (c) the right to
purchase or the right of first refusal to purchase the Premises or other
property of Lessor.

 

39.2                           Options Personal To Original Lessee. Any Option
granted to Lessee in this Lease is personal to the original Lessee, and cannot
be assigned or exercised by anyone other than said original Lessee and only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

 

39.3                           Multiple Options. In the event that Lessee has
any multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Options have been validly exercised.

 

39.4         Effect of Default on Options.

 

(a)           Lessee shall have no right to exercise an Option: (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach of this Lease, or (iv) in the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.

 

(b)           The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a).

 

(c)           An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof),or (ii) if
Lessee commits a Breach of this Lease.

 

40.           Security Measures. Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of the
Premises, Lessee, its agents and invitees and their property from the acts of
third parties. Lessee shall have the right to install its own access control
and/or security systems; provided that such installation shall be coordinated
with Lessor to ensure proper tie in to building life safety systems and Lessor
shall be provided with appropriate keys/codes for access by Lessor and its
property manager and maintenance engineer.

 

41.           Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
Notwithstanding the foregoing, unless consented to by Lessee, Lessor shall not
initiate or allow any changes that would materially interfere with the operation
of Lessee’s business, the ingress or egress to the Premises or the parking
allocated to the Premises for use by the Lessee.

 

42.           Performance Under Protest. If at any time a dispute shall arise as
to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid “under protest” within 6
months shall be deemed to have waived its right to protest such payment.

 

43.           Authority; Multiple Parties; Execution.

 

(a)           If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.

 

                                                                                                                                               
(b)                                 If this Lease is executed by more than one
person or entity as “Lessee”, each such person or entity shall be jointly and
severally liable hereunder. It is agreed that any one of the named Lessees shall
be empowered to execute any amendment to this Lease, or other document ancillary
thereto and bind all of the named Lessees, and Lessor may rely on the same as if
all of the named Lessees had executed such document.

 

(c)           This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

44.           Conflict. Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

 

45.           Offer. Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to

 

18

--------------------------------------------------------------------------------


 

lease to the other Party. This Lease is not intended to be binding until
executed and delivered by all Parties hereto.

 

46.           Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

 

47.           Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.

 

48.           Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease q is x is not attached to this Lease.

 

49.           Americans with Disabilities Act. Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation. In the event that
Lessee’s use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.             SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.

 

2.             RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:

Johnson County, KS

 

Executed at:

Johnson County, Kansas

On:

July 30, 2010

 

On:

July 30, 2010

 

 

 

 

 

By LESSOR:

 

By LESSEE:

96-OP Prop, L.L.C.,

 

Torotel, Inc.,

a Kansas limited liability company

 

a Missouri corporation

 

 

 

By:

/s/ Paul P. Denzer

 

By:

/s/ Herb Sizemore

Name Printed:

Paul P. Denzer

 

Name Printed:

Herb Sizemore

Title:

Manager

 

Title :

President

 

 

 

 

 

By:

 

 

By:

 

Name Printed:

 

 

Name Printed:

 

Title:

 

 

Title:

 

Address:

c/o The Denzer Group

 

Address:

 

13110 Beverly St., Overland Park, KS 66209

 

 

Telephone:

(913) 681-5770

 

Telephone: (     )

 

Facsimile:

(913) 681-5707

 

Facsimile: (     )

 

Federal ID No.

48-1176095

 

Federal ID No.

 

 

19

--------------------------------------------------------------------------------

 